Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities:  
The limitation reciting “at least one connector positionable in overlapping arrangement the component to the adapter” seems to be missing a phrase. Applicant amended the claim to delete ‘for connecting’ the component to the adapter, which appears to have been a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 14-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 20180169760) in view of Craft (US 10,011,469).
Regarding claim 12, Negishi discloses a system for removing powder from an additively manufactured component, comprising (see [0129] and Abstract): 
a powder removal mechanism including (wherein [0129] discloses cleaning for removal of unsintered powder from the system): 
a build plate holder (601) having a build plate opening (referring to Figure 6, the shaping table 601 is open cup shaped and has an interior recess, i.e. an opening); 
an adapter (plate 203) having an opposite primary surface and secondary surface (wherein plate 203 has an upper and lower surfaces; see Figures 5, 6, and 7), the adapter (203) being connectable to the build plate holder (601) at a position within the build plate opening (see Figure 6) such that a substantial entirety of the primary surface (lower surface of the build surface 601) is arranged in contact with a surface of the build plate holder defining the build plate opening (wherein the lower surface of plate 203 is in contact with the inner lower surface of table 601, see Figure 6 and [0078], [0085]), 
the secondary surface (upper surface of plate 203) having a plurality of holes formed therein (see holes 207 for screws 603, Figure 2, as well as holes for accommodating screws 206) and being configured to contact a mounting surface of the component (wherein the upper surface of plate 203, and the upper surfaces 201A, 202A of flange members 201, 202 of the plate 203, are designed to be in contact with the product 10, see at least [0052], [0057-0058]); and 
at least one connector (603, 206, flange members 201, 202) positionable in overlapping arrangement the component to the adapter (wherein the component is fixed to the plate 203, and the plate 203 is fixed to the table 601, in an overlapping arrangement; see [0060], [0064-0065]; wherein the flange members 201, 202 position the component over the plate 203), the at least one connector (603 or 206 or flange members 201, 202) being receivable  within one or more of the plurality of holes (see Figure 6).  
	Negishi further discloses that the shaping table (601) is supported by a horizontal movement mechanism (604) and a vertical movement mechanism (605), and intimates that angular adjustment is an important feature during correcting operations in alternative embodiments, see [0099]-[0104], [0109-0110]. However, Negishi does not explicitly teach at least one actuator operable to adjust an angle of the build plate holder relative to gravity. 
	However, from the same or similar field of endeavor of additive manufacture build plates and removal of excess or unused raw materials such as powder (see Col. 3, lines 54-59 of Craft), Craft (US 10011469) teaches at least one actuator operable to adjust an angle of the build plate holder relative to gravity (wherein a build plate 102 is inserted into and supported by the coupling members 132; wherein angular adjuster may be powered by an actuator element 142 for providing angular adjustment of element 120 relative to the X-Z reference plane; see Col. 6, lines 42-67; wherein there is also vertical and horizontal adjustment in addition to rotatable adjustment, see Col. 5, lines 15-43 and Col. 6, lines 60-67; Col. 9, lines 55-67). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the angle adjuster including an actuator as taught by Craft into the invention of Negishi. Both Craft and Negishi are directed towards additive manufacturing build plate systems which include movement actuators and cleaning systems. Negishi and Craft include mechanisms for movement along the vertical and horizontal planes, but Negishi does not explicitly include the rotational angle adjuster taught by Craft. One would be motivated to combine the teachings of Craft into the invention of Negishi because the angle adjuster of Craft assists in removing excess waste material removal (Craft: Col. 3, line 54-67, Col. 9, line 61-Col. 10, line 3), which is a commonly shared cleaning goal of Negishi. This modification would be recognized as using a known technique, i.e. a rotating mechanism in the context of a build plate, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 14, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the adapter is suitable for use with a plurality additively manufactured components, the plurality of additively manufactured components having different configurations (Negishi: wherein [0043]-[0044] disclose that the flange portions correspond to the portion of the product 100; see [0008]-[0009], [0037], [0039] disclosing that the shape of the product is not limited to one particular embodiment, [0046], [0052-0053], [0057]; wherein Examiner also recognizes the intended use of the adapter and asserts the prior art combination teaches the claimed invention).  
Regarding claim 15, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the secondary surface of the adapter (Negishi: upper surface of plate 203) is a planar surface (see Figure 6).  
Regarding claim 16, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the secondary surface of the adapter includes a recess (Negishi: 204, 205 with flanges 202, 201), and a geometry of the recess corresponds to a geometry of the mounting surface of the component such that the mounting surface directly contacts the recess (see [0052] and [0057-0059] of Negishi disclosing that the recess portions 204, 205 are provided for flange members 201, 202 in accordance with the shape of the product 100 to be produced).  
Regarding claim 17, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the adapter (203) is connectable to the build plate holder (601) at the position within the build plate opening via a plurality of fasteners (Negishi: please see elements 602 and 603, as well as [0075], [0086]).  
Regarding claim 22, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the adapter (Negishi: 203) further comprises a plurality of channels formed in the primary surface, a portion of the at least one connector being receivable within the plurality of channels (wherein there are apertures and recesses for accommodating the screws 603, 206, flanges, and pins 602; see Figure 6).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 20180169760) in view of Craft (US 10,011,469), as applied to claim 12 above, and in further view of Yoo (US 20140065194).
Regarding claim 13, the combination Negishi in view of Craft as applied to claim 12 above teaches the claimed invention. However, modified Negishi does not explicitly teach wherein the adapter formed from a plastic material.  
	However, from the same or similar field of endeavor, Yoo teaches wherein the adapter formed from a plastic material (wherein build plates 40a-40h, analogous to the plate 203 of Negishi on which an additively manufactured component is built, may comprise plastic; see [0107] and Figure 6).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yoo into the invention of modified Negishi, specifically the plastic material into plate (203). One would be motivated to do so because the materials taught by Yoo, including plastic, are durable enough to withstand three-dimensional printing thereon and can be adapted for repeated use; see [0107] of Yoo. This reusability is a common goal with Negishi, see [0127]. This modification would be recognized as using a known technique, i.e. a particular material for supporting an additively manufactured product, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.  
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 20180169760) in view of Craft (US 10,011,469), as applied to claim 17 above, and in further view of Herman (US 10703044). 
Regarding claim 18, the combination Negishi in view of Craft as applied to claim 17 above teaches the claimed invention. However, modified Negishi does not explicitly teach wherein the plurality of fasteners includes spring clips extending from the build plate holder and movable to contact the secondary surface of the adapter.  
However, from the same or similar field of endeavor, Herman (US 10703044) teaches wherein the plurality of fasteners includes spring clips (flexible clips 115a, 115b) extending from the build plate holder (100, 103) and movable to contact the secondary surface of the adapter (wherein the build plate 110 of Herman is analogous to the plate 203 of modified Negishi; see also Herman: Col. 9, lines 8-36, Col. 10, lines 6-13 and 37-47 and 55-62, Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Herman into the invention of modified Negishi, specifically to include additional fixation clips when mating the plates (601, 203) of Negishi. Negishi contemplates and suggests a variety of clamping mechanisms for affixing the system together in at least [0062], and further intimates that the carrying plate can be used in multiple different operations in alternative stations, see [0069-0073]. One would be motivated to do so because a user may easily remove the build plate, and additionally, in the circumstance which the build plate is hot and needs to be removed, the fixation arrangement of Herman permits removal without the burning of hands (Col. 5, lines 41-49). The ability to easily remove, mount, and clamp plates in a variety of configurations contributes to the versatility of the system, which then allows the plate and plate holder to be reused in multiple operations and also lowers the cost of production; see [0127] of Negishi. This modification would be recognized a using a known fastening structure, i.e. clips and grooves, to improve a similar build plate device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 19, the combination Negishi in view of Craft as applied to claim 17 above teaches the claimed invention. However, modified Negishi does not explicitly teach, wherein the adapter further includes a plurality of arms, the plurality of arms being positionable in overlapping arrangement with a portion of the build plate holder.  
However, from the same or similar field of endeavor, Herman teaches wherein the adapter further includes a plurality of arms, the plurality of arms being positionable in overlapping arrangement with a portion of the build plate holder (See Col. 9, lines 9-12, 23-30, and 47-60 disclosing elements 114a/114b and 119a/119b of the build plate 110 for mating with the build platform 100; see also clips 115a/115b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Herman into the invention of modified Negishi, specifically to include additional fastener elements as taught by Herman when mating the plates (601, 203) of Negishi. Negishi contemplates and suggests a variety of clamping mechanisms for affixing the system together in at least [0062], and further intimates that the carrying plate can be used in multiple different operations in alternative stations, see [0069-0073]. One would be motivated to do so because a user may easily remove the build plate, and additionally, in the circumstance which the build plate is hot and needs to be removed, the fixation arrangement of Herman permits removal without the burning of hands (Col. 5, lines 41-49). The ability to easily remove, mount, and clamp plates in a variety of configurations contributes to the versatility of the system, which then allows the plate and plate holder to be reused in multiple operations and also lowers the cost of production; see [0127] of Negishi. This modification would be recognized a using a known fastening structure, i.e. clips and grooves, to improve a similar build plate device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 20, all of the limitations recited in claim 19 above are rejected by Negishi in view of Craft and Herman. Modified Negishi further teaches wherein the plurality of fasteners extend through both the plurality of arms and the portion of the build plate holder in overlapping arrangement with the plurality of arms (wherein there are additional fastening elements as taught by the combination of modified Negishi, wherein Herman teaches of grooves for receiving flexible clips for latching thereon, as well as protrusions, see Col. 7, lines 23-35 and Col. 8, lines 1-10; wherein at least Figure 4 of Herman and Figure  6 of Negishi show the overlapping arrangement, and the combination as applied to claim 19 teaches the claimed invention).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 20180169760) in view of Craft (US 10,011,469), as applied to claim 12 above, and in further view of Campton (US 20140287487).
Regarding claim 23, the combination Negishi in view of Craft as applied to claim 12 above teaches the claimed invention. However, modified Negishi does not explicitly teach wherein the at least one connector includes a zip tie.
However, from the same or similar field of endeavor, Campton (US 20140287487) discloses a fastener in the form of a zip tie [0056]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Campton into the invention of modified Negishi. 
This modification would be recognized as using an alternative, i.e. a ziptie, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koch (US 20180193923), see Figure 9. 
Gifford (US 20150174824) Figure 55B 
Zehavi (US 20170072466), Figures 3A and 3B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723